DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: 
Throughout the specification, the terms “distal” and “proximal” do not maintain the same definitions in view of their plain meanings as defined in MPEP 2111.011. 
For example, hub 600 is referred to as a “distal hub” while hub 100 is referred to as a “proximal hub” where Fig 12-14 shows that the “distal hub” is further from the patient and closer to the user when in use than the “proximal end” – thus, implying that the term “proximal” is used to describe the direction that is nearest the patient or furthest from the user while the term “distal” is used to describe the direction that is 
The term “distal” should always refer to the same direction when used throughout the specification and the term “proximal” should also refer to the same direction when used throughout the specification. For the sake of examination, in view of the 9/22/2021 amendments to the Claims, the “distal” direction is interpreted as being the direction that is nearest the user (and furthest from the patient) when in use while the “proximal” direction is interpreted as being the direction that is furthest the user (and nearest the patient) when in use. It is suggested to amend the specification to match these definitions.
Appropriate correction is required.
Applicant’s arguments in the 9/22/2021 Reply directed to this objection are addressed in the “Response to Arguments” section below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-5, 9, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balbierz et al. (US Pat 5,156,596).
Re claim 1, Balbierz discloses a catheter system 10 (Fig 5) comprising: a proximal hub 22 (Fig 5), the proximal hub comprising a body (as seen in Fig 4) having a first end (to the right in Fig 4,5) and a second end (to the left in Fig 4,5) and a first internal communication lumen (not labeled but seen in Fig 4 as the entire interior of the body of hub 22; labeled in annotated Fig A below) through the body; an introducer apparatus 28 (Fig 5) having a first end (to the right in Fig 5) and a second end (to the left in Fig 5), the introducer apparatus connected to the proximal hub (as seen in Fig 4), the introducer apparatus having a second internal communication lumen 34 (seen but not labeled in Fig 4; labeled in Fig 2) in communication with the first internal communication lumen (as seen in Fig 4), wherein a first portion (to the right in Fig 5) of the introducer apparatus is positioned within the first internal communication lumen (as seen in Fig 4) and a second portion (to the left in Fig 5) of the introducer apparatus extends from the second end of the proximal hub (as seen in Fig 5); a distal hub 38 (Fig 5), the distal hub comprising a body (as seen in Fig 4) having a first end (to the right in Fig 4,5), a second end (to the left in Fig 4,5), and a third internal communication lumen 44 (Fig 4) through the body, wherein the third internal communication lumen is in communication with the first internal communication lumen (as seen in Fig 4, at least a portion of lumen 44 is located within the first internal communication lumen; it is noted that Applicant’s Reply filed 9/22/2021 defines the phrase “in communication with” as 2); and a catheter 52 (Fig 5) having a fourth internal communication lumen 90 (Fig 11), the catheter extends through the first, second, and third internal communication lumens (as seen in Fig 4) and a portion (to the left in Fig 5) of the catheter extends from the second end of the introducer apparatus (as seen in Fig 5).

    PNG
    media_image1.png
    422
    844
    media_image1.png
    Greyscale

Re claim 2, Balbierz discloses that the introducer apparatus is a non-splitting thin-walled sheath (as seen in Fig 5, no split exists nor is one disclosed in the specification).
Re claim 3, Balbierz discloses that the catheter includes a fifth internal communication lumen 92 (Fig 11) and the distal hub includes a sixth internal communication lumen 40 (Fig 4).  
Re claim 4, Balbierz discloses that the second end of the introducer apparatus includes a tipped end 32 (as seen in Fig 5).
Re claim 5, Balbierz discloses that the first end of the proximal hub comprises a female slip luer mating portion 24 (Fig 3,4; Col 7, Line 65 – Col 8, Line 1) and the second end of the distal hub comprises a male slip mating assembly 46 (Fig 3,4) positioned within the female slip luer mating portion of the proximal hub (as seen in Fig 4).
Re claim 9, Balbierz discloses a locking collar (the annular, internally-threaded structure surrounding male slip mating assembly 46, as seen in Fig 3,4 and labeled in annotated Fig A above; described as “locking mechanism” in Col 7, Line 68 – Col 8, Line 1), wherein the locking collar secures the distal hub to the proximal hub (as seen in Fig 4; Col 7, Line 65 – Col 8, Line 1).  
Re claim 30, Balbierz discloses that the body of the proximal hub further comprises a flange (the portion of end portion 24 which forms one half of the luer locking mechanism 66, as labeled Fig 3) located at the first end (as seen in Fig 3,4).
Re m 31, Balbierz discloses a lock nut (the annular, internally-threaded structure surrounding male slip mating assembly 46 which forms one half of the luer locking mechanism, as seen in Fig 3 and labeled as “locking collar” in annotated Fig A above) located on an exterior of the body of the distal hub (as seen in Fig 3,4) and wherein the lock nut is threaded onto the flange of the proximal hub (as seen in Fig 3; Col 7, Line 65 – Col 8, Line 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Balbierz et al. (US Pat 5,156,596) in view of Langdon (US Pat 3,454,006).
Re claim 6, Balbierz discloses all the claimed features except explicitly disclosing that the first end of the distal hub comprises a luer fitting. Langdon, however, teaches a catheter system (as seen in Fig 1) comprising a proximal hub 30 (Fig 3), an introducer assembly 20 (Fig 3), a distal hub 11 (Fig 3) and a catheter 12 (Fig 3) wherein a first end of the distal hub (to the left in Fig 2) comprises a luer fitting (Col 5, Lines 58-60) for the purpose of allowing connection to a syringe to assist in insertion of the assembly into the patient (Col 5, Lines 60-62). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Balbierz to include the first end of the distal hub with a luer fitting, as taught by Langdon, for the purpose of allowing connection to a syringe to assist in insertion of the assembly into the patient (Col 60, Lines 60-62).
Re claim 7, Balbierz discloses all the claimed features except that the proximal hub includes a pair of wings that extend from the body of the proximal hub transverse to the first internal communication lumen. Langdon, however, teaches that the proximal 
Re claim 8, Balbierz discloses a locking collar (the annular, internally-threaded structure surrounding male slip mating assembly 46, as seen in Fig 3,4 and labeled in annotated Fig A above; described as “locking mechanism” in Col 7, Line 68 – Col 8, Line 1), wherein the locking collar secures the distal hub to the proximal hub (as seen in Fig 4; Col 7, Line 65 – Col 8, Line 1).  
Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Balbierz et al. (US Pat 5,156,596) in view of Winnie (US Pat 3,782,381).
Re claim 21, Balbierz discloses a catheter system 10 (Fig 5) comprising: a proximal hub 22 (Fig 5), the proximal hub comprising a body (as seen in Fig 4) having a first end (to the right in Fig 4,5) and a second end (to the left in Fig 4,5) and a first internal communication lumen (not labeled but seen in Fig 4 as the entire interior of the body of hub 22; labeled in annotated Fig A above) through the body; an introducer 3); a catheter 52 (Fig 5) having a fourth internal communication lumen 90 (Fig 11), the catheter extends through the first, second, and third internal communication lumens (as seen in Fig 4) and a portion (to the left in Fig 5) of the catheter extends from the second end of the introducer apparatus (as seen in Fig 5). Balbierz does not disclose that the proximal hub includes a pair of wings that extend 
Winnie, however, teaches a substantially similar catheter system (as seen in Fig 1,2) comprising a proximal hub 18 (Fig 1), an introducer apparatus 14 (Fig 1), a distal hub 36 (Fig 1) and a catheter 32 (Fig 1), wherein the proximal hub includes a pair of wings 20,21 (Fig 1) that extend from a body of the proximal hub transverse to a lumen running therethrough (as seen in Fig 1) and that each wing of the pair of wings includes an opening (as seen in Fig 1 but not labeled; described in Col 5, Lines 54-59) through the wing (as seen in Fig 1) for the purpose of providing a gripping means by which a user can exercise improved control during insertion of the introducer apparatus into the patient’s body (Col 7, Lines 38-45) and an attachment means for properly securing the introducer apparatus to the patient’s body (Col 8, Lines 35-37) (Col 2, Lines 32-38). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Balbierz to include the proximal hub with a pair of wings that each include an opening, as taught by Winnie, for the purpose of providing a gripping means by which a user can exercise improved control during insertion of the introducer apparatus into the patient’s body (Col 7, Lines 38-45) and an attachment means for properly securing the introducer apparatus to the patient’s body (Col 8, Lines 35-37) (Col 2, Lines 32-38).
Re claim 22, Balbierz discloses that the introducer apparatus is a non-splitting thin-walled sheath (as seen in Fig 5, no split exists nor is one disclosed in the specification).
Re claim 23, Balbierz discloses that the catheter includes a fifth internal communication lumen 92 (Fig 11) and the distal hub includes a sixth internal communication lumen 40 (Fig 4).  
Re claim 24, Balbierz discloses that the second end of the introducer apparatus includes a tipped end 32 (as seen in Fig 5).
Re claim 25, Balbierz discloses that the first end of the proximal hub comprises a female slip luer mating portion 24 (Fig 3,4; Col 7, Line 65 – Col 8, Line 1) and the second end of the distal hub comprises a male slip mating assembly 46 (Fig 3,4) positioned within the female slip luer mating portion of the proximal hub (as seen in Fig 4).
Re claim 26, Balbierz discloses all the claimed features except explicitly disclosing that the first end of the distal hub comprises a luer fitting. Winnie, however, teaches that a first end (to the right in Fig 1) of the distal hub 36 (Fig 1) comprises a luer fitting (Col 6, Lines 13-15) for the purpose of allowing use with multiple medical devices (as seen in Fig 7,8). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Balbierz to include the first end of the distal hub with a luer fitting, as taught by Winnie, for the purpose of allowing use with multiple medical devices (as seen in Fig 7,8).
Re claim 27, Balbierz discloses a locking collar (the annular, internally-threaded structure surrounding male slip mating assembly 46, as seen in Fig 3,4 and labeled in annotated Fig A above; described as “locking mechanism” in Col 7, Line 68 – Col 8, Line 1), wherein the locking collar secures the distal hub to the proximal hub (as seen in Fig 4; Col 7, Line 65 – Col 8, Line 1).  
Re claim 28, Balbierz discloses that the body of the proximal hub further comprises a flange (the portion of end portion 24 which forms one half of the luer locking mechanism 66, as labeled Fig 3) located at the first end (as seen in Fig 3,4).
Re claim 29, Balbierz discloses a lock nut (the annular, internally-threaded structure surrounding male slip mating assembly 46 which forms one half of the luer locking mechanism, as seen in Fig 3 and labeled as “locking collar” in annotated Fig A above) located on an exterior of the body of the distal hub (as seen in Fig 3,4) and wherein the lock nut is threaded onto the flange of the proximal hub (as seen in Fig 3; Col 7, Line 65 – Col 8, Line 1).

Response to Arguments
Applicant's arguments filed 9/22/2021 have been fully considered. Applicant’s arguments directed to the 35 USC 112(a) and (b) rejections are moot in view of the claim amendments. Applicant’s arguments directed to the Specification objection and 35 USC 102(a)(1) rejections are not persuasive. 
Regarding Applicant’s argument against the Specification objection set forth in the last Office Action and maintained herein: Applicant argues that they have been their own lexicographer and defined the term “proximal” as meaning “near the point of attachment” and the term “distal” as meaning “away from the point of attachment”. However, Applicant has not met the requirements of being their own lexicographer as set forth in MPEP 2111.01(IV) which require that, “to act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess”; section (A) 
Besides not meeting the requirements to provide these terms with definitions different from their plain meaning, the specification does not disclose what the “point of attachment” that Applicant is using as a frame of reference exactly is. For example, what defines hub 100 as a “proximal hub” while hub 600 is a “distal hub”? The “distal hub” 600 is “near the point of attachment” to catheter 700, so would this not be a “proximal hub” according to Applicant’s definition?
Therefore, Applicant’s arguments directed to the Specification objection are not persuasive and the objection is maintained. 
Regarding Applicant’s argument against the 35 USC 102(a)(1) rejections set forth in the last Office Action and maintained herein: Applicant argues that Balbierz does not disclose the claimed limitation of “wherein the third internal communication lumen [of the distal hub] is in communication with the first internal communication lumen [of the proximal hub]” because “the internal lumen of the inner lumen positioned assembly (38) of Balbierz is not in communication with the “first internal communication lumen” identified in annotated Fig A of Balbierz”. This argument is not persuasive because the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  “Plain meaning” refers to the ordinary and customary meaning given to the terms by those of ordinary skill in the art. The ordinary and customary meaning of terms may be evidenced by how the terms are used in the prior art. Within the prior art, the terms “distal” and “proximal” are used to refer to positions/locations relative to either a user (wherein “distal” means “near the user” and “proximal” means “away from the user) or a patient (wherein “distal” means “near the patient” and “proximal” means “away from the patient”).
        2 Applicant’s 9/22/201 Reply states that because “the catheter [700] extends from the introducer apparatus [200] by passing through the internal communication lumens of the proximal hub [100], the distal hub [600] and the introducer apparatus [200]”, “the internal communications of these three elements must be in communication with each other”. Based on this explanation, it appears that Applicant is using the phrase “in communication with” to describe a relationship where one element is within another element – in relation to the claim, this means that the lumen of the distal hub 600 is within the lumen of the proximal hub 600.  Therefore, this is the interpretation applied to the claims.
        
        3 Applicant’s 9/22/201 Reply states that because “the catheter [700] extends from the introducer apparatus [200] by passing through the internal communication lumens of the proximal hub [100], the distal hub [600] and the introducer apparatus [200]”, “the internal communications of these three elements must be in communication with each other”. Based on this explanation, it appears that Applicant is using the phrase “in communication with” to describe a relationship where one element is within another element – in relation to the claim, this means that the lumen of the distal hub 600 is within the lumen of the proximal hub 600.  Therefore, this is the interpretation applied to the claims.